Citation Nr: 0031633	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of low back strain.

2.  Entitlement to service connection for dental trauma.

3.  Entitlement to outpatient dental treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to October 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board initially notes that a February 1998 VA 
Administrative Decision determined that the veteran's 
discharge was dishonorable for VA purposes for his service 
from February 17, 1990, to October 30, 1997, because of the 
wrongful use of drugs; the decision also determined that the 
veteran was eligible for VA health care under the provisions 
of Chapter 17, Title 38, United States Code for any 
disability determined to have been incurred or aggravated 
during service.  The veteran was notified of this action and 
of his appellate rights in March 1999, but no communication 
from either the veteran or his representative with respect to 
the February 1998 decision has been received.  Accordingly, 
the issue of the character of the veteran's discharge from 
February 17, 1990, to October 30, 1997, is not currently 
before the Board.

The issues of entitlement to service connection for dental 
trauma and for entitlement to outpatient dental treatment by 
VA are addressed in the remand at the end of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of issue decided herein has been obtained.

2.  The residuals of the veteran's low back strain are 
productive of slight limitation of motion, but are not 
productive of muscle spasm, neurological deficit or loss of 
lateral spine motion in a standing position.
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his low back 
disability.  The RO has found the claim to be well grounded 
and has provided the veteran with a current VA examination of 
this disability.  There is no outstanding evidence which 
should be obtained.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA. 

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected low back disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

As was noted in the Introduction, the veteran's service ended 
in October 1997.  Service connection for residuals of low 
back strain was granted in April 1998, and the disability was 
evaluated as 10 percent disabling; this evaluation has 
remained in effect since that time.

Service medical records show that the veteran complained of 
low back pain after lifting a box; physical examination at 
that time was essentially normal.  In 1990, the veteran was 
seen for complaints of low back spasms, at which time he 
denied any radiation of pain.  The examiner noted that the 
veteran did not describe real spasms, and the veteran 
exhibited full range of motion; he was diagnosed with low 
back pain with no neurological or sensory deficits.

On VA orthopedic examination in March 1998, the veteran 
reported injuring his low back in service when he tried to 
lift ammunition.  He complained of low back spasms and low 
back pain with bending and lifting; his pain occurred up to 
twice each week when trying to lift, and he indicated that he 
had to limit his activity because of pain associated with 
lifting.  Range of low back motion testing disclosed forward 
flexion to 90 degrees, backward extension to 20 degrees, 
lateral bending to 45 degrees with pain in bending to the 
left, and rotation to 65 degrees with pain at the extremes of 
rotation.  Motor strength was 5/5 in both lower extremities 
with no pain in a dermatomal pattern and no radiculopathy.  
There was no evidence of atrophy.  Deep tendon reflexes were 
2+ and equal bilaterally.  Sensation was normal.  There was 
minor tenderness to palpation along the lower lumbar spine 
and paraspinal muscles.  

An X-ray study of the lumbar spine showed normal alignment 
without evidence of bone or joint abnormality.  The veteran 
was diagnosed with mechanical low back pain with good range 
of motion and strength and no evidence of radicular symptoms.  
The examiner noted that the veteran's low back strain was a 
minor disability, that exacerbations of the pain should 
result in decreased range of motion of approximately 10-15 
percent, and that there was no evidence of fatigability or 
incoordination of the back.

In several statements on file, the veteran indicated that he 
had experienced muscle spasms when he worked as a custodian, 
and in fact had to change his position to that of an 
inventory technician because of his low back disability.  He 
stated that he could not stand or bend for prolonged periods 
without experiencing pain and spasms. 

VA outpatient records dated from June to December 1998 
include a diagnosis of chronic low back pain.

According to a December 1998 statement from Carolyn C. 
Reynolds, R.N., who had been treating the veteran for six 
months, the veteran was in good health except for some 
occasional low back pain.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

The RO rated the residuals of the veteran's low back strain 
as 10 percent disabling under Diagnostic Code 5295.  Under 
that code, a 10 percent rating is appropriate for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Alternatively, a 10 percent rating is appropriate for slight 
limitation of lumbar spine motion and a 20 percent rating is 
warranted for moderate limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  A 10 percent rating is 
warranted for mild intervertebral disc syndrome.  A 20 
percent rating is appropriate for moderate intervertebral 
disc syndrome with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

Review of the record discloses that the veteran manifests 
some pain on range of  motion testing and that his pain is 
productive of some limitation of motion.  However, the 
veteran clearly retains substantial range of low back motion, 
without any evidence of weakness, incoordination or 
fatigability.  Indeed, even with consideration of the 
veteran's pain, the March 1998 examiner noted that the 
veteran would experience no more than a 15 percent reduction 
in his range of motion, and in fact described the veteran's 
low back disability as only minor in nature.  
Therefore, the Board concludes that the veteran's limitation 
of lumbar spine motion more nearly approximates slight than 
moderate.  Therefore, the disability does not warrant a 
rating in excess of 10 percent under Diagnostic Code 5292.

Although the veteran contends that he experiences muscle 
spasms, examinations both in service and thereafter have 
consistently disclosed the absence of any muscle spasm.  
Moreover, the medical evidence shows that the disability is 
not productive of neurological impairment or unilateral loss 
of lateral spine motion in a standing position.  Therefore, 
the disability does not warrant an evaluation in excess of 10 
percent under Diagnostic Code 5293 or Diagnostic Code 5295. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999) since the veteran has argued that his 
service-connected low back disability has interfered with his 
employment and necessitated a change in position.  The Board 
notes that industrial impairment is contemplated by the 
assigned evaluation of 10 percent, which is based on average 
industrial impairment.  There is no evidence that the 
veteran's low back disability has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  In sum, there is no 
reason to believe that the average industrial impairment 
resulting from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

ORDER

Entitlement to a rating greater than 10 percent for residuals 
of low back strain is denied.


REMAND

The Board initially notes that the RO determined that the 
veteran's claim for service connection for dental trauma is 
not well grounded.  As noted above, the VCAA eliminates the 
requirement that the veteran submit evidence of a well-
grounded claim.

The veteran is seeking service connection for dental trauma 
so that he may receive dental treatment at VA expense or at 
VA facilities.  Prior to June 8, 1999, pertinent VA 
regulations provided that, as to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it was due to combat wound or other service 
trauma.  38 C.F.R. § 3.381(e) (1998).  Effective June 8, 
1999, VA's criteria for determining whether dental conditions 
are service-connected for treatment purposes were revised.  
64 Fed. Reg. 30392 (1999).  With respect to claims involving 
dental trauma, the new criteria provide that, when 
applicable, the rating activity will determine whether a 
claimed dental condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  38 C.F.R. § 3.381(b) (1999).  The significance of 
finding that a dental condition is due to service trauma is 
that a veteran will be eligible for VA outpatient dental 
treatment, without being subject to the usual restrictions of 
a timely application and one-time treatment.  See 38 C.F.R. § 
17.161(c) (1999).  For the purpose of determining whether a 
veteran has "Class II(a)" eligibility for dental care under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (1997) (emphasis 
added).

In support of his claim, the veteran argues, in essence, that 
the extensive dental treatment he received in service 
constitutes dental trauma.  He also contends in particular 
that dental treatment in 1995 resulted in the deterioration 
of his bottom front teeth.  The veteran maintains that he is 
therefore entitled to continued dental treatment by VA.  
Service medical and dental records for the veteran show that 
the veteran did indeed receive extensive dental treatment 
throughout his period of service, including root canal 
therapy, osteoplasty and ostectomy.  The records also show 
that he underwent crown lengthening surgery in 1995 and that 
shortly prior to discharge, root canal therapy for several 
teeth was suggested by the veteran's treating dentist.  
Notably, the veteran has not been afforded a VA examination 
with respect to his current claim for service connection for 
dental trauma.  After reviewing the veteran's service dental 
records and contentions with respect to dental trauma, the 
Board concludes that a VA examination of the veteran should 
be performed.

The Board lastly notes that while the RO has developed the 
issue of entitlement to service connection for dental trauma, 
the record reflects that a concomitant claim for entitlement 
to outpatient dental treatment by VA under the provisions of 
38 C.F.R. § 17.161 (1999) on a basis other than dental trauma 
has remained pending since November 1997.  The claim for 
entitlement to outpatient dental treatment by VA should be 
handled by the Medical Administration Service (MAS) of the 
closest VA Medical Center (VAMC).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims for entitlement to service 
connection for dental trauma and for 
entitlement to outpatient dental 
treatment by VA.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and request him to provide copies of such 
records.

3.  Then, the RO should arrange for the 
veteran to undergo a VA dental 
examination by an examiner with 
appropriate expertise to determine the 
nature, extent and etiology of all 
current dental conditions.  The examiner 
should review all pertinent medical 
evidence of record, to include records 
and X-rays of the veteran's dental 
condition during service, as well as 
records of post-service examination and 
treatment.  The examiner should include a 
detailed description of any currently 
present dental disability, to include 
designation of the precise teeth 
involved.  With respect to each dental 
condition identified, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that such dental condition was caused by 
trauma in service.  If the examiner 
concludes that any such dental condition 
was caused by trauma resulting from 
dental treatment received in service, the 
examiner should provide an opinion as to 
whether the dental condition was the 
intended effect of the referenced 
treatment.  With respect to each 
currently present dental disability, the 
examiner should also identify any 
treatment which is reasonably necessary 
for the correction of the condition.

At the examination, all indicated tests 
or studies should be performed.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that a 
review of the claims file was made.  The 
examination report must be typed.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the notification 
and duty to assist requirements of the 
VCAA.

5.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for dental trauma.

6.  Thereafter, the RO should refer this 
case to the MAS of the closest VAMC for 
the following actions:

a.  The MAS of the VAMC should 
arrange for the preparation of a 
proper certification as to whether 
the veteran is medically eligible 
for dental outpatient care under the 
provisions of 38 C.F.R. § 17.161(a) 
- (j).

b.  Then, the MAS should review the 
claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the MAS should undertake any 
other indicated development and 
adjudicate the issue of entitlement 
to outpatient dental treatment by 
VA.

c.  Then, the MAS of the VAMC should 
return this case to the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO and/or 
VAMC should issue a Statement of the Case or Supplemental 
Statement of the Case, as appropriate, and the veteran and 
his representative should be provided an opportunity to 
respond.  The veteran should be informed of the requirements 
to perfect an appeal with respect to any new issue addressed 
in the Statement of the Case or Supplemental Statement of the 
Case. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO or VAMC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO and 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO 
and the VAMC.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 






Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 13 -


- 1 -


